DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning component”  in claim 1, “supporting component”  in claim 4, “guiding component”  in claim 8 and “connecting component” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the “positioning component”  in claim 1 has been interpreted as structure that is disposed on an exterior of the heat transferring component and that can be a tubular object per paragraph 0047. The “supporting component”  in claim 4 has been interpreted as a structure connecting the upper and lower plates as disclosed in paragraph 0047. The “guiding component”  in claim 8 has been interpreted as a structure projecting from the lower plate as discloses in paragraph 0047 and seen in figure 4. The “connecting component” in claim 9 has been interpreted as a generic structure connected to another component  as seen in figure 4 and as disclosed in paragraph 0047.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim  5 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case it is unclear what would or would not be considered small as what the hole is small relative to is never established in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Darmen et al. ( US Patent application Publication US 2013/0089925 A1).
Regarding claim 14, Darmen discloses (Figure 13-16) a heat transferring component in a shape of pouch (in liner 1304 which is flexible  per paragraph 0117) and comprising at least one input end (at inlet 1308) and at least one output end (at outlet 1310)  to allow a fluid to be inputted and outputted (per paragraph 0117).
Regarding claim 15, Darmen discloses the claim limitations of claim 14 above and Darmen further discloses at least one fixing sheet disposed on the periphery (the liner 1304 is fastened with clamps, screws  or pegs per paragraph 0117  and the portion of  the liner fastened by these structures would form a fastening sheet) and at least one flow channel to allow the fluid to flow therein (in channel segments 1312), wherein the input end of the heat transferring component is the entrance for the fluid, and the output end of the heat transferring component is the exit for the fluid (per paragraph 0118).
Regarding claim 16, Darmen discloses the claim limitations of claim 15 above and Darmen further discloses the flow channel (1312) is in the shape selected from the group consisting of H-shape, M-shape/W-shape, S-shape, V-shape, regular shape, unregular shape, U-shape, N-shape/Z-shape, inlet-and-outlet-on-center shape and inlet-and-outlet-on-sides shape (S and N/Z shapes are seen in the embodiments of figure 14A, and 15A which show alterative channel segments 1402 and 1502), wherein the fluid is one selected from the group consisting of a fluid capable of maintaining in flowing state, water, ethylene glycol, propylene glycol, a mixture of water and ethylene glycol, a mixture of water and propylene glycol, a mixture of water, ethylene glycol and propylene glycol, and a liquid with a temperature between 3°C and 95°C (the heat exchange fluid is described as a liquid  in paragraph 0104 which would be a fluid capable of maintaining in flowing state as any fluid would inherently be able to flow additionally the heat exchanger is describes as a water jacket per paragraph 0074) , wherein the material of the heat transferring component is one selected from the groups consisting of natural rubbers, synthetic rubbers, thermoplastics, composite materials composed of elastic fiber and rubber, composite materials composed of elastic fiber and thermoplastics, and a group consisting of the previously mentioned materials doped with a conductive material in a proportion ranged between 1 wt% to 30 wt% (the flexible material may be synthetic rubbers or polyvinylchloride per paragraph 0054).
Regarding claim 17, Darmen discloses the claim limitations of claim 16 above and Darmen further discloses the material of the heat transferring component is one selected from the groups consisting of polyisoprene, polybutadiene, chlorinated butyl rubber, neoprene, fluorinated hydrocarbon rubber, fluorosilicone rubber, hydrogenated butadiene rubber, butyl rubber, methyl vinyl silicone rubber, acrylonitrile butadiene rubber, styrene butadiene rubber, polysiloxane, polyurethane, polyvinyl chloride, polysulfone, polyether sulfones, polyvinylidene fluoride, composite material composed of one of polyamide fiber, polyester fiber and polyvinylidene fluoride fiber and polyurethane (the flexible material may be polyvinylchloride per paragraph 0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having jacket
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Patent Application Publication US 2003/0215684 A1) in view of Darmen et al. ( US Patent application Publication US 2013/0089925 A1).
Regarding claim 1, Yang discloses (Figure 1-5) a heat transferring device comprising: a heat transferring component (at heating device 120) and comprising at least one input end  (at inlet 122a per paragraph 0039) and at least one output end (at outlet 122b)  to allow a fluid to be inputted and outputted (per paragraph 0039); a lower plate comprising at least one first perforation (first plate 111 with holes for couplings 113 as seen in figure 1c and 2a); and a positioning component disposed on an exterior of the heat transferring component ( a positioning component is a broad limitation and in this case could be any positioning component  element such as a plate formed by housing 1221 which is connected between plates  111 and 112 as seen in figures 1b and 1c at the portion of body at grooves 121b extending from the end of the body 121 and connecting to first plate 111 as seen in figures 1b-1c and Figures 3A-3d and per paragraph 0038), wherein an end of the positioning component is connected to the lower plate (as seen in figures 1b-1c and Figures 3A-3d and per paragraph 0038).
However Yang does not explicitly disclose the heat transferring component is in the shape of a pouch.
Darmen teaches(Figure 13-16) a heat transferring component in a shape of pouch (in liner 1304 which is flexible  per paragraph 0117) and comprising at least one input end (at inlet 1308) and at least one output end (at outlet 1310)  to allow a fluid to be inputted and outputted (per paragraph 0117) and at least one flow channel to allow the fluid to flow therein (in channel segments 1312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat transferring component of Yang to include a flexible pouch as disclosed by Darmen. Doing so would provide a heat exchange structure that is expandable and would maintain the position of a container within the heat exchange structure by expansion of the heat exchange structure as recognized by Darmen per paragraph 0117) and would additionally provide a heat exchange module that is adapted to contact an inner container by conforming to the container’s surface to facilitate heat transfer as recognized by Darmen (per paragraph 0007).
Regarding claim 2, Yang as modified discloses the claim limitations of claim 1 above and Yang further discloses an upper plate (second plate 112) comprising at least one second perforation  (the hole between the base and the top cover of plate 112 seen in figure 2b and per paragraph 0035), wherein another end of the positioning component is connected to the upper plate (at the portion of body at grooves 121b extending from the end of the body 121 and connecting to second plate 112 as seen in figures 1b-1c and Figures 3A-3d and per paragraph 0038 or alternatively  the plate formed by housing 1221 which is connected between plates  111 and 112 as seen in figures 1b and 1c).
Regarding claim 3, Yang as modified discloses the claim limitations of claim 1 above and Yang further discloses the heat transferring component (120) further comprises at least one flow channel to allow the fluid to flow therein, wherein the input end of the heat transferring component is the entrance for the fluid, and the output end of the heat transferring component is the exit for the fluid (fluid flows from inlet at opening 122a to outlet at opening 122b per paragraph 0039) Additionally Darmen further discloses and at least one flow channel to allow the fluid to flow therein (in channel segments 1312).
Regarding claim 4, Yang as modified discloses the claim limitations of claim 2 above and Yang further discloses at least one supporting component or at least one plate component connected to the upper plate and the lower plate ( a supporting component is a broad limitation and in this case could be the other of  the supporting element or plate element such as a plate formed by housing 1221 which is connected between plates  111 and 112 as seen in figures 1b and 1c or at the portion of body at grooves 121b extending from the end of the body 121 and connecting to first plate 111 as seen in figures 1b-1c and Figures 3A-3d and per paragraph 0038 that was not selected as the positioning component) .
Regarding claim 5, Yang as modified discloses the claim limitations of claim 1 above and Yang further discloses a quick connector (coupling 113), wherein the lower plate (111) further comprises at least one small through hole, and the quick connector is connected to the lower plate through the small through hole and is spatially corresponding to the first perforation (first plate 111 has holes for couplings 113 as seen in figure 1c and 2a with additional holes around holes for the couplings as seen in figure 2a).
Regarding claim 6, Yang as modified discloses the claim limitations of claim 1 above and Yang further discloses the positioning component (the plate formed by housing 1221 which is connected between plates  111 and 112 as seen in figures 1b and 1c) comprises at least one through hole to allow the input end and the output end of the heat transferring component to pass therethrough and be protruded from the heat transferring component (the inlet and outlet at 122a and 122b pass through housing 1221 as seen in figure 1B and 4).
Regarding claim 7, Yang as modified discloses the claim limitations of claim 4 above and Yang further discloses the heat transferring component further comprises at least one fixing sheet on the periphery ( at groove 121b which accommodates a seal member 130 ) .
Regarding claim 8, Yang as modified discloses the claim limitations of claim 2 above and Yang further discloses at least one guiding component (a groove between the flanges of plate 111 accommodating seal member s 130 as seen in figure 1c), a scraper plate, a pressing plate (at the base 1121 and the cover 1122 respectively as seen in figure 2b), an upper plate component (as the components is not further defined the component could be anything such as the seal member 130 on the upper plate 112 or the fixed member 1123) and a lower plate component (as the components is not further defined the component could be anything such as the seal member 130 on the plate 111) , wherein the guiding component is disposed on the lower plate (the groove between the flanges of plate 111 accommodating seal members 130 as seen in figure 1c) for guiding and positioning a gas storage canister (hydrogen storage canister 200), the scraper plate is connected to the upper plate, and the pressing plate is disposed on the scraper plate ( as they are all parts of the plate 112), wherein the upper plate component is connected to the upper plate, and the lower plate component is connected to the lower plate (as seen in figure 1b).
Regarding claim 9, Yang as modified discloses the claim limitations of claim 7 above and Yang further discloses a carrying plate (at the flanges on second plate 112), wherein the fixing sheet is fixed on the supporting component or the positioning component through at least one connecting component ( at groove 121b which accommodates a seal member 130 ), wherein the carrying plate is connected to the upper plate (at the flanges on second plate 112), and the fixing sheet is disposed between the carrying plate and the upper plate (as seen in figure 1b).
Regarding claim 10, Yang as modified discloses the claim limitations of claim 1 above and Yang further discloses the lower plate (111) further comprises at least one positioning groove disposed on the periphery of the first perforation (a groove between the flanges of plate 111 accommodating seal member s 130 as seen in figure 1c), and a gas storage canister (hydrogen storage canister 200) is provided and comprises a positioning ring and a convex rib disposed on the positioning ring (at the end of the canister 200 connected to the coupling 113), wherein the convex rib of the positioning ring is capable of passing through the positioning grooves (the end of the canister 200 moves into contact with the plate 111 between the a groove between the flanges of plate 111 accommodating seal member s 130 as seen in figure 1c) , and the gas storage canister is fastened by rotation.

Regarding claim 12, Yang as modified discloses the claim limitations of claim 3 above and Yang further discloses the positioning component is one selected from the group consisting of plastic pipes, paper pipe, metal pipe, canvas pipe, thick film pipe and plastic film pipe (at the portion of body at grooves 121b extending from the end of the body 121 and connecting to first plate 111 which forms a pipe as seen in figures 1b-1c and Figures 3A-3d and per paragraph 0038), wherein the fluid is one selected from the group consisting of a fluid capable of maintaining in flowing state, water, ethylene glycol, propylene glycol, a mixture of water and ethylene glycol, a mixture of water and propylene glycol, a mixture of water, ethylene glycol and propylene glycol, and a liquid with a temperature between 3°C and 95°C (Yang discloses water per paragraph 0038) . 
Additionally Darmen further discloses wherein the flow channel (1312) is in the shape selected from the group consisting of H-shape, M-shape/W-shape, S-shape, V-shape, regular shape, unregular shape, U-shape, N-shape/Z-shape, inlet-and-outlet-on-center shape and inlet-and-outlet-on-sides shape (S and N/Z shapes are seen in the embodiments of figure 14A, and 15A which show alterative channel segments 1402 and 1502).
However Yang does not explicitly disclose the material of manufacture of the positioning component as a metal or plastic pipe. Using metal or plastic in heat exchanger construction is notoriously well known in the art. The Examiner hereby takes Official Notice of the notoriously well-known nature of metal or plastic pipes in heat exchangers, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ metal or plastic as materials of construction for a positioning component.
Regarding claim 13, Darmen discloses the claim limitations of claim 1 above and Darmen further discloses  the material of the heat transferring component is one selected from the groups consisting of natural rubbers, synthetic rubbers, thermoplastics, composite materials composed of elastic fiber and rubber, composite materials composed of elastic fiber and thermoplastics, and a group consisting of the previously mentioned materials doped with a conductive material in a proportion ranged between 1 wt% to 30 wt% (the flexible material may be synthetic rubbers or polyvinylchloride per paragraph 0054).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Patent Application Publication US 2003/0215684 A1) in view of Darmen et al. ( US Patent application Publication US 2013/0089925 A1) and Yamamuro (JP2008-142177).
Regarding claim 11, Yang as modified discloses the claim limitations of claim 2 above however  Yang does not further disclose a clamping portion, wherein the clamping portion comprises a buckle and a fastening portion or a steel ring, and the upper plate further comprises a periphery portion, wherein the buckle is disposed on the periphery portion of the upper plate and is connected with the fastening portion or the steel ring.
Yamamuro discloses (Figure 1-2) a clamping portion for a hydrogen storage cylinder (10) , wherein the clamping portion comprises a buckle (at key 15 including locking member 15a)  and a fastening portion (at locked member 15b), and the upper plate further comprises a periphery portion, wherein the buckle is disposed on the periphery portion of the upper plate and is connected with the fastening portion (the key 15 is disposed on the periphery of the  upper end of the hydrogen cylinder 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper plate of Yang to include a clamping portion with a buckle and fastening portion taught by Yamamuro. Doing so would provide a known mechanism for maintaining the hydrogen cylinder within a socket by providing a clamping force to lock a hydrogen cylinder in its socket  as recognized by Yamamuro (on page 3 of the provided machine translation, under advantageous effects)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furumura et al. (US 20150159967 A1), Webber (US 20130340624 A1), Rigobert et al. (US 20070037050 A1),Oweis et al. (US 20020177035 A1), and Yang (US 6418275 B1). Where Yang discloses additional hydrogen storage cylinder construction, Furumura discloses adding carbon nanotubes to heat exchangers and the res disclose flexible heat exchanger structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763